                                                                                            Case 2:20-cv-01484-RFB-VCF Document 31 Filed 11/04/20 Page 1 of 3



                                                                                        1   LIPSON NEILSON P.C.
                                                                                            JOSEPH P. GARIN, ESQ.
                                                                                        2   Nevada Bar No. 6653
                                                                                            9900 Covington Cross Drive, Suite 120
                                                                                        3   Las Vegas, Nevada 89144
                                                                                            Phone: (702) 382-1500
                                                                                        4   Fax: (702) 382-1512
                                                                                            JGarin@lipsonneilson.com
                                                                                        5
                                                                                            Attorneys for Counterdefendants
                                                                                        6   Kaercher Campbell & Associates Insurance Brokerage
                                                                                            of Nevada, LLC; Kaercher Insurance, an Alera
                                                                                        7   Group Agency, LLC
                                                                                        8                               UNITED STATES DISTRICT COURT
                                                                                        9                                      DISTRICT OF NEVADA
                      9900 Covington Cross Drive, Suite 120, Las Vegas, Nevada 89144




                                                                                       10   RSUI INDEMNITY COMPANY, a New                       ) Case No: 2:20-cv-01484-RFB-VCF
                           Telephone: (702) 382-1500 Facsimile: (702) 382-1512




                                                                                            Hampshire Stock Company; and EVANSTON               )
                                                                                       11   INSURANCE COMPANY, an Illinois corporation,         )
                                                                                                                                                ) STIPULATION AND ORDER FOR
                                                                                       12                                                       ) AN EXTENSION OF TIME FOR
                                                                                                                                                ) COUNTERDEFENDANTS
LIPSON NEILSON P.C.




                                                                                                                 Plaintiffs,
                                                                                       13      vs.                                              ) KAERCHER CAMPBELL &
                                                                                                                                                ) ASSOCIATES INSURANCE
                                                                                       14   SPORTSMAN’S ROYAL MANOR, LLC, a                     ) BROKERAGE OF NEVADA, LLC
                                                                                            Nevada Limited Liability Company;                   ) AND KAERCHER INSURANCE,
                                                                                       15   DOMONIQUE BROWNING-PALMER,                          ) AN ALERA GROUP AGENCY,
                                                                                            individually; GARY BRENNAN, individually;           ) LLC’S TO RESPOND TO
                                                                                       16                                                       ) COUNTERCLAIM [ECF NO. 14]
                                                                                                            Defendants.                         )
                                                                                       17   ______________________________________              )
                                                                                                                                                )
                                                                                       18   SPORTSMAN’S ROYAL MANOR, LLC; GARY                  )
                                                                                            BRENNAN,                                            )
                                                                                       19                                                       )
                                                                                                                 Counter-claimants,             )
                                                                                       20      vs.                                              )
                                                                                                                                                )
                                                                                       21   RSUI INDEMNITY COMPANY; EVANSTON                    )
                                                                                            INSURANCE COMPANY; KAERCHER                         )
                                                                                       22   CAMPBELL & ASSOCIATES INSURANCE                     )
                                                                                                                                                    28




                                                                                            BROKERAGE OF NEVADA, LLC; KAERCHER                  )
                                                                                       23   INSURANCE, AN ALERA GROUP AGENCY,                   )
                                                                                            LLC and DOE DEFENDANTS 1-110; ROE                   )
                                                                                       24   DEFENDANTS 11-20;                                   )
                                                                                                            Counter-defendants.                 )
                                                                                        2
                                                                                        3
                                                                                        4
                                                                                        5
                                                                                        6
                                                                                        7
                                                                                        8
                                                                                        9




                                                                                       24
                                                                                       10
                                                                                       11
                                                                                       12
                                                                                       13
                                                                                       14
                                                                                       15
                                                                                       16
                                                                                       17
                                                                                       18
                                                                                       19
                                                                                       20
                                                                                       21
                                                                                       22
                                                                                       23
                                                                                       25
                                                                                       26
                                                                                       27
                                                                                        1




                                                                                       25   ______________________________________
                                                                                            ______
                                                                                       26
                                                                                                     Counterclaimants Sportman’s Royal Manor, LLC and Gary Brennan, by and through
                                                                                       27
                                                                                            their attorneys, ARMSTRONG TEASDALE LLP, and Counterdefendants Kaercher Campbell
                                                                                       28

                                                                                                                                      Page 1 of 3
                                                                                             Case 2:20-cv-01484-RFB-VCF Document 31 Filed 11/04/20 Page 2 of 3



                                                                                        1   & Associates Insurance Brokerage of Nevada, LLC; Kaercher Insurance, an Alera Group

                                                                                        2   Agency, LLC, by and through their attorneys, LIPSON NEILSON P.C., agree and stipulate

                                                                                        3   that Counterdefendants have to and including November 18, 2020, to file a response to

                                                                                        4   Counterclaim [ECF. 14].

                                                                                        5            Pursuant to Local Rule 6-1(b), the parties state the reason for the extension is that

                                                                                        6   counsel requires more time to evaluate and respond to the allegations in the Counterclaim.

                                                                                        7   The parties have entered into this agreement in good faith and not for purposes of delay.

                                                                                        8   This request will not cause any prejudice to the parties in this matter.

                                                                                        9            IT IS SO STIPULATED.
                      9900 Covington Cross Drive, Suite 120, Las Vegas, Nevada 89144




                                                                                       10   Dated: Novemer 4, 2020.                       Dated: November 4, 2020.
                           Telephone: (702) 382-1500 Facsimile: (702) 382-1512




                                                                                       11   ARMSTRONG TEASDALE LLP                        LIPSON NEILSON P.C.
                                                                                       12       /s/ Michelle D. Alarie                        /s/ Joseph P. Garin
LIPSON NEILSON P.C.




                                                                                            By:_____________________________              By:________________________________
                                                                                       13      KEVIN R. STOLWORTHY, ESQ.
                                                                                               Nevada Bar No. 2798                           JOSEPH P. GARIN, ESQ.
                                                                                       14      MICHELLE D. ALARIE, ESQ.                      Nevada Bar No. 6653
                                                                                               Nevada Bar No. 11894                          9900 Covington Cross Drive, Suite 120
                                                                                       15      3770 Howard Hughes Parkway,                   Las Vegas, Nevada 89144
                                                                                               Suite 200                                     (702) 382-1500
                                                                                       16      Las Vegas, NV 89169
                                                                                               (702) 678-5070                                 Attorneys for Counterdefendants
                                                                                       17                                                     Kaercher Campbell & Associates
                                                                                                  Attorneys   for  Counterclaimants           Insurance Brokerage of Nevada,
                                                                                       18         Sportsman’s Royal Manor, LLC and            LLC; Kaercher Insurance, an Alera
                                                                                                  Gary Brennan                                Group Agency, LLC
                                                                                       19
                                                                                       20
                                                                                            ///
                                                                                       21
                                                                                            ///
                                                                                       22
                                                                                                                                                      28




                                                                                            ///
                                                                                       23
                                                                                       24
                                                                                        2
                                                                                        3
                                                                                        4
                                                                                        5
                                                                                        6
                                                                                        7
                                                                                        8
                                                                                        9




                                                                                       24
                                                                                       10
                                                                                       11
                                                                                       12
                                                                                       13
                                                                                       14
                                                                                       15
                                                                                       16
                                                                                       17
                                                                                       18
                                                                                       19
                                                                                       20
                                                                                       21
                                                                                       22
                                                                                       23
                                                                                       25
                                                                                       26
                                                                                       27
                                                                                        1




                                                                                       25
                                                                                       26
                                                                                       27
                                                                                       28

                                                                                                                                       Page 2 of 3
                                                                                            Case 2:20-cv-01484-RFB-VCF Document 31 Filed 11/04/20 Page 3 of 3



                                                                                        1                          RSUI Indemnity Company v. Sportsman’s Royal Manor, LLC, et al.
                                                                                                                                              Case No: 2:20-cv-01484-RFB-VCF
                                                                                        2                          _____________________________________________________
                                                                                        3                                           ORDER
                                                                                        4       Based on the foregoing stipulation of the parties,
                                                                                        5       IT IS SO ORDERED.
                                                                                        6                 11-4-2020
                                                                                                Dated: ____________________
                                                                                        7
                                                                                                                            ____________________________________
                                                                                        8                                   UNITED STATES MAGISTRATE JUDGE
                                                                                        9
                      9900 Covington Cross Drive, Suite 120, Las Vegas, Nevada 89144




                                                                                       10
                           Telephone: (702) 382-1500 Facsimile: (702) 382-1512




                                                                                       11
                                                                                       12
LIPSON NEILSON P.C.




                                                                                       13
                                                                                       14
                                                                                       15
                                                                                       16
                                                                                       17
                                                                                       18
                                                                                       19
                                                                                       20
                                                                                       21
                                                                                       22
                                                                                                                                                 28




                                                                                       23
                                                                                       24
                                                                                        2
                                                                                        3
                                                                                        4
                                                                                        5
                                                                                        6
                                                                                        7
                                                                                        8
                                                                                        9




                                                                                       24
                                                                                       10
                                                                                       11
                                                                                       12
                                                                                       13
                                                                                       14
                                                                                       15
                                                                                       16
                                                                                       17
                                                                                       18
                                                                                       19
                                                                                       20
                                                                                       21
                                                                                       22
                                                                                       23
                                                                                       25
                                                                                       26
                                                                                       27
                                                                                        1




                                                                                       25
                                                                                       26
                                                                                       27
                                                                                       28

                                                                                                                                   Page 3 of 3
